Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-21-00358-CV

    IN RE Pedro D. LOPEZ, as Next Friend of P.L.L., R.L., M.A.L., and M.L., Minors, Relator

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Irene Rios, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 8, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 25, 2021, relator filed a petition for writ of mandamus complaining the trial

court abused its discretion when it denied relator’s application for an ex parte temporary restraining

order and a temporary injunction. Mandamus is an extraordinary remedy, available only when the

relator can show (1) the trial court clearly abused its discretion; and (2) there is no adequate remedy

by appeal. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

           “A temporary restraining order is one entered as part of a motion for a temporary

injunction, by which a party is restrained pending the hearing of the motion.” Del Valle Indep. Sch.

Dist. v. Lopez, 845 S.W.2d 808, 809 (Tex. 1992); see also In re Spiritas Ranch Enters., L.L.P.,

218 S.W.3d 887, 895 (Tex. App.—Fort Worth 2007, orig. proceeding) (“A [temporary restraining


1
 This proceeding arises out of Cause No. 2021-CVK-001546-D3, styled Pedro D. Lopez, as Next Friend of P.L.L.,
R.L., M.A.L., and M.L., Minors, pending in the 341st Judicial District Court, Webb County, Texas. The Honorable
Beckie Palomo signed the order at issue in this original proceeding.
                                                                                       04-21-00358-CV


order] restrains a party from acting only during the pendency of a motion for temporary injunction,

i.e., until a full evidentiary hearing on the motion occurs.”). Because the relief sought by relator

on the temporary restraining order was only available pending a hearing on the application for a

temporary injunction—and the trial court has already denied the application for a temporary

injunction—relator’s complaint regarding the trial court’s refusal to issue a temporary restraining

order is moot. See In re U.S. Expl., Inc., No. 9-08-344-CV, 2008 WL 3522361, at*1 (Tex. App.—

Beaumont Aug. 13, 2008, orig. proceeding) (“[T]he mandamus proceeding [appealing a temporary

restraining order] will become moot if the trial court enters a temporary injunction or the

restraining order expires.”). We do not review temporary orders that are moot because such a

review would constitute an impermissible advisory opinion. See Nat’l Collegiate Athletic Ass’n v.

Jones, 1 S.W.3d 83, 86 (Tex. 1999).

       Relator has a right to interlocutory appeal of the trial court’s refusal to issue a temporary

injunction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (“A person may appeal from

an interlocutory order of a district court . . . that: . . . (4) grants or refuses a temporary

injunction . . . .”); In re U.S. Expl. Inc., 2008 WL 3522361, at *1 (“If the trial court grants or

refuses a temporary injunction, the parties will be able to pursue an accelerated appeal.”). Because

relator has an adequate remedy by way of interlocutory appeal, he is not entitled to mandamus

relief on the issue of whether the trial court erred by denying his request for a temporary injunction.

       After considering the petition and the record, this court concludes relator did not show he

is entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).

                                                   PER CURIAM




                                                 -2-